Title: George Jefferson to Thomas Jefferson, 24 April 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 24th Apl 1809
          I hope that you will have received the trunk No 28, as it certainly is not here.
          I thought I had been particular in counting the last packages sent you, but suppose I may have made a mistake, & that perhaps has caused you to make one.—I find from referring to the bill of lading, that there were only 3 trunks, Nos 26, 27, & 28.—I have no recollection of having received one at any other time—& suspect that on your seeing there was one short of the number I mentioned, you took it for concluded without examination there was one missing, & perhaps did not examine the Nos so particularly as you would otherwise have done.
          I fear there will be no chance of getting cotton seed here.—I doubt if there ever was a bushel sold in the place.— this information I would have given you sooner, but was out of Town when Mr B’s letter was received, & it escaped my notice on my return.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        